DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 12/28/2020 is acknowledged and made of record. Claims 1-34 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim  4-9, 14, 16-18, 20 are objected to because of the following informalities:  
For the following: Appropriate correction is required.
Claim 4, the limitation “a gate electrode the first capacitor connection transistor and a gate electrode the second capacitor connection transistor….” should read “a gate electrode of the first capacitor connection transistor and a gate electrode of the second capacitor connection transistor….”
Claim 4, the limitation “…via hole provided in the first overlapping” should read “….via hole provided in the first overlapping area”.  
Claim 4, the limitation “the at least one shift register unit further includes a first conductive connection portion coupled to the second electrode of the first capacitor connection transistor” there is no prior recitation of a second electrode (or first electrode) of the first capacitor connection transistor. There is insufficient antecedent basis for this limitation in the claim.
sixth overlapping area” it is not clear how there is a sixth overlapping area, since there is no prior recitation of an orthographic projection of the third conductive connection portion on the substrate and the orthographic projection of the first clock signal line on the substrate having a first, second, third, fourth, fifth overlapping area. 
Similarly, in the limitation “and the first clock signal line is coupled to the first electrode plate of the second capacitor through at least one sixth via hole provided in the sixth overlapping area” it is not clear how there is a sixth via hole in the sixth overlapping area, since there is no prior recitation of the sixth overlapping area having a first, second, third, fourth, fifth via hole, in correspondence to the orthographic projection of the third conductive connection portion on the substrate and the orthographic projection of the first clock signal line on the substrate having

Claim 14, the limitation “the second conductive connection portions” should read “the second conductive portion”

Claim 16, in the limitation “an orthographic projection of the fifth conductive connection portion on the substrate and an orthographic projections of the fourth conductive connection portion on the substrate have a seventh overlapping area” it is not clear how there is a seventh overlapping area, since there is no prior recitation of an orthographic projection of the fifth conductive connection portion on the substrate and an orthographic projections of the fourth conductive connection portion on the substrate having a first, second, third, fourth, fifth or sixth overlapping area.
Similarly, in the limitation “the fifth conductive connection portion is coupled to the fourth conductive connection portion through a seventh via hole provided in the seventh overlapping area” it is 
Appropriate correction is required.

Claim 17, in the limitation “an orthographic projection of the sixth conductive connection portion on the substrate and an orthographic projection of the seventh conductive connection portion on the substrate have an eighth overlapping area” it is not clear how there is an eight overlapping area, since there is no prior recitation of an orthographic projection of the sixth conductive connection portion on the substrate and an orthographic projection of the seventh conductive connection portion on the substrate having a first, second, third, fourth, fifth, sixth or seventh overlapping area.
Similarly, in the limitation “the sixth conductive connection portion is coupled to the seventh conductive connection portion through an eighth via hole provided in the eighth overlapping area” it is not clear how there is an eight  via hole in the eighth overlapping area, there is no prior recitation of the eighth overlapping area having a first, second, third, fourth, fifth, sixth, seventh via hole, in correspondence to the orthographic projection of the sixth conductive connection portion on the substrate and an orthographic projection of the seventh conductive connection portion on the substrate.
Appropriate correction is required.

	Claim 18, in the limitation “an orthographic projection of the eighth conductive connection portion on the substrate and the orthographic projection of the second clock signal line on the substrate have a ninth overlapping area” it is not clear how there is a ninth overlapping area, since there is no prior recitation of an orthographic projection of the eighth conductive connection portion on the substrate and 
Similarly, in the limitation “the eighth conductive connection portion is coupled to the second clock signal line through a ninth via hole provided in the ninth overlapping area” it is not clear how there is an ninth  via hole in the ninth overlapping area, there is no prior recitation of the ninth overlapping area having a first, second, third, fourth, fifth, sixth, seventh, eighth via hole, in correspondence to the  orthographic projection of the eighth conductive connection portion on the substrate and the orthographic projection of the second clock signal line on the substrate
Appropriate correction is required.

	Claim 20, in the limitation “an orthographic projection of the ninth conductive connection portion on the substrate and an orthographic projection of the second electrode plate of the second capacitor on the substrate have a tenth overlapping area” it is not clear how there is a tenth overlapping area, since there is no prior recitation of an orthographic projection of the ninth conductive connection portion on the substrate and an orthographic projection of the second electrode plate of the second capacitor on the substrate having a first, second, third, fourth, fifth, sixth, seventh, eighth or ninth overlapping area.
Similarly, in the limitation “the ninth conductive connection portion is coupled to the second electrode plate of the second capacitor through a tenth via hole provided in the tenth overlapping area” it is not clear how there is a tenth  via hole in the tenth overlapping area, there is no prior recitation of the tenth overlapping area having a first, second, third, fourth, fifth, sixth, seventh, eighth, ninth via hole, in correspondence to the orthographic projection of the ninth conductive connection portion on the substrate and an orthographic projection of the second electrode plate of the second capacitor on the substrate

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 9-10, 25, 26, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0295472; provided by applicant) over Mori (US 2015/0138466).
As to Claim 1, Yang et al. discloses A display substrate, comprising a scan driving circuit and a display area arranged on a substrate, wherein the scan driving circuit includes a plurality of shift register units (fig.11-12- scan driver 40 includes a plurality of stage circuits ST0-ST3); 
the scan driving circuit further includes a first voltage signal line, a second voltage signal line, a first clock signal line, and a second clock signal line (fig.12- voltage signal lines VGH, VGL; clock signal line CLK); 
the first voltage signal line, the second voltage signal line, the first clock signal line, and the second clock signal line extend along a first direction (fig.12, 18- VGL, VGH, CLK signal lines extend along a first direction); 
the display area includes at least one driving transistor configured to drive a light emitting element for display (fig.15- driving transistor M1, light emitting element OLED); 
at least one shift register unit of the plurality of shift register units includes a signal output line (fig.12-13- output Si), a first capacitor (fig.13-capacitor C1), and at least two transistors coupled to a same electrode plate of the first capacitor (fig.13- gate of transistors T5,T6 are coupled to the same electrode of capacitor C1); 
the signal output line extends along a second direction, the first direction intersects the second direction (fig.18- output Si intersect second direction of line VGH); 
gate electrodes of the at least two transistors are respectively coupled to the same electrode plate of the first capacitor (fig.13- gate of transistors T5,T6 are coupled to the same electrode of capacitor C1), and both the first capacitor and the at least two transistors are arranged on a same side of the first voltage signal line (fig.18- capacitor C1 and transistors T5,T6 and voltage lines VGL, VGH).
	Yang et al. does not expressly disclose a second clock signal line. Mori discloses a gate driver circuit including a plurality of shift registers, and where two clock signals are provided to one shift register (fig.5- shift register 73a, clock signals Ck1, Ck2; para.0098). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang et al. with the teachings of Mori, the motivation being to provide clock signal for odd-numbered stage circuits and for even-numbered stage unit circuit in the shift register.

As to Claim 4, Yang et al. in view of Mori disclose wherein the at least two transistors Page 3 of 19Preliminary Amendment for Docket No. BOE20374PCTUScomprise a first capacitor connection transistor and a second capacitor connection transistor (Yang-fig.13- transistors T5, T6); a gate electrode the first capacitor connection transistor and a gate electrode the second capacitor connection transistor are respectively coupled to a second electrode plate of the first capacitor (Yang-

As to Claim 5, Yang et al. in view of Mori disclose wherein the at least one shift register unit includes a second transistor (Yang-fig.13, 18- transistor T8); the at least one shift register unit further includes a gate connection conductive portion coupled to a gate electrode of the second transistor (Yang-fig.13, 18- gate connection of gate of T8) and a first electrode connection conductive portion coupled to a first electrode of the first capacitor connection transistor (Yang-fig.13,18- connection of first electrode of T6 (at node N3)); the gate connection conductive portion and the first electrode connecting conductive portion have a connection overlapping area (Yang-fig.13, 18- connection of electrode of T6 and gate of T8); the gate connection conductive portion is coupled to the first electrode connection conductive portion through a connection via hole provided in the connection overlapping area (Yang-fig.13, 18- contact hole (represented byX) of connection between T6 and T8); a second electrode of the second transistor is coupled to the first conductive connection portion (Yang-fig.13- second electrode of T8 connects to VGL).



As to Claim 10, Yang et al. in view of Mori disclose wherein the first voltage signal line is located on a side of the second voltage signal line away from the display area (fig.18- voltage line VGL).

As to Claim 25, Yang et al. in view of Mori discloses wherein the display substrate further comprises a plurality of rows of pixel circuits arranged on the substrate (Yang-fig.11-pixels PX); the pixel circuit comprises a light emitting control end (Yang-fig.15- OLED1);  the plurality of shift register units included in the scan driving circuit correspond to the plurality of rows of pixel circuit in a one-to-one manner (Yang-fig.11-13,15- scan signal Si, Sbi, corresponding to output of shift register, are output to a corresponding pixel row); the signal output line of the shift register unit is coupled to the light emitting control end of the corresponding row of pixel circuits, and is configured to provide a light emitting control signal to the light emitting control end of the corresponding row of pixel circuits (Yang-fig.15- Si connected to M2,M3  signal Sbi connected to M7, para.0104, 0110-0112).

As to Claim 26 is a method claim drawn to the apparatus of Claim 1 and is rejected for the same reasons as set forth above.

.

Claims 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0295472) over Mori (US 2015/0138466), further in view of Ishigue et al. (US 2016/0247478).
  As to Claim 11, Yang et al. in view of Mori, disclose the first capacitor and the at least two transistors coupled to the same electrode plate of the first capacitor and first voltage signal line (Yang-fig.13, 18). Yang et al. in view of Mori, do not expressly disclose but Ishigue et al. discloses a third voltage Page 5 of 19Preliminary Amendment for Docket No. BOE20374PCTUSsignal line (fig.6-reset signal VSTF); wherein the third voltage signal line is located on a side of the first voltage signal line away from the second voltage signal line (fig.6- signal VSTF away from signals VH, VCK1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yang et al. in view of Mori, by providing a reset signal as disclosed by Ishigue et al., located on a side away from the first voltage signal (of Yang), such that the the first capacitor and the at least two transistors coupled to the same electrode plate of the first capacitor (of Yang) are located between the first voltage signal line (of Yang) and the third voltage signal line (of Ishigue), the motivation being to provide reset signal for shift operation of the shift register.

As to Claim 19, Yang et al. in view of Mori, an orthographic projection of the first clock signal line on the substrate, and an orthographic projection of the second clock signal line on the substrate are all located on a side of an orthographic projection of the plurality of shift register units on the substrate away from the display area of the display substrate; the first clock signal line, the second clock signal line, are arranged in sequence along a direction close to the display area (Yang-fig.18). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yang et al. in view of Mori, with the teachings of Ishigue et al., the motivation being to provide reset signal for shift operation of the shift register.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/256,563 in view of Ikeda et al. (US 2021/0295780).
Claim 1 of Copending application ‘563 discloses the limitations of Claim 1 of instant application 597. Claim 1 of copending application ‘563 does not expressly disclose “at least one shift register unit of the plurality of shift register units includes…a first capacitor, and at least two transistors coupled to a same electrode plate of the first capacitor; gate electrodes of the at least two transistors are respectively coupled to the same electrode plate of the first capacitor, and both the first capacitor and the at least two transistors are arranged on a same side of the first voltage signal line.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of copending application ‘563 with the teachings of Ikeda et al., the motivation being to provide a high-definition display and low power consumption (Ikeda-para.0026).
This is a provisional nonstatutory double patenting rejection.


Instant Application:17,256,597
1. A display substrate, comprising a scan driving circuit and a display area arranged on a substrate, wherein the scan driving circuit includes a plurality of shift register units; 

the scan driving circuit further includes a first voltage signal line, a second voltage signal line, a first clock signal line, and a second clock signal line; the first voltage signal line, the second voltage signal line, the first clock signal line, and 

the display area includes at least one driving transistor configured to drive a light emitting element for display; 

 
Copending Application: 17/256,563
1. A display substrate, comprising a scan driving circuit and a display area provided on a base substrate, the scan driving circuit comprising a plurality of shift register units
and 
further comprising a first voltage signal line, a second voltage signal line, a first clock signal
line, and a second clock signal line, all of which extend in a first direction, 




and the display area comprising at least one driving transistor configured to drive a light-emitting element for display;


a first capacitor, and at least two transistors coupled to a same electrode plate of the first capacitor; 

the signal output line extends along a second direction, the first direction intersects the second direction;
wherein at least one of the plurality of shift register units comprises an output circuit and a
signal output line, wherein the output circuit is coupled to the first voltage signal line, the second
voltage signal line, and the signal output line, and 

the signal output line extends in a second
direction intersecting the first direction; and

gate electrodes of the at least two transistors are respectively coupled to the same electrode plate of the first capacitor, and both the first capacitor and the at least two transistors are arranged on a same side of the first voltage signal line.
wherein the output circuit comprises a transistor that is provided between the first voltage
signal line and the second voltage signal line.



Allowable Subject Matter
Claims 2-3, 6-8, 12-18, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and overcome objections and the double patenting rejection as set forth above).
Claims 27-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is allowable over the prior art record since the cited references taken alone or in combination do not teach or suggest a display substrate comprising “wherein a maximum distance in the second direction between an orthographic projection of the gate electrodes of the at least two transistors on the substrate and an orthographic projection of the first voltage signal line on the substrate is less than a first predetermined distance” 
Claim 6 is allowable over the prior art record since the cited references taken alone or in combination do not teach or suggest a display substrate comprising “wherein a first electrode of the second capacitor connection transistor is coupled to the first voltage signal line; a maximum distance in the second direction between an orthographic projection of the gate electrode of the first capacitor connection transistor on the substrate and the orthographic projection of the first voltage signal line on the substrate is smaller than a maximum distance in the second direction between an orthographic projection of the gate electrode of the second capacitor connection transistor on the substrate and the orthographic projection of the first voltage signal line on the substrate”.
Claim 7 is allowable over the prior art record since the cited references taken alone or in combination do not teach or suggest a  display substrate comprising “wherein a maximum distance in the second direction between the gate electrode of the first capacitor connection transistor and the gate electrode of the second capacitor connection transistor is less than a second predetermined distance; an orthographic projection of the first electrode plate of the first capacitor on the substrate is within an orthographic projection of the second electrode plate of the first capacitor on the substrate; the first electrode plate of the first capacitor is of an L shape”
Claim 8 is allowable over the prior art record since the cited references taken alone or in combination do not teach or suggest a display substrate comprising “wherein the at least one shift register unit includes a first transistor; the first electrode plate of the first capacitor includes a first horizontal plate portion and a first vertical plate portion; the gate electrode of the second capacitor connection transistor and the first horizontal plate portion are arranged along a first direction; a gate electrode of the first transistor, the gate electrode of the second transistor, and the first vertical plate portion are arranged along a first direction; the first vertical plate portion is located between the first capacitor connection transistor and the second capacitor connection transistor”
Claim 12 is allowable over the prior art record since the cited references taken alone or in combination do not teach or suggest a display substrate comprising “wherein the at least one shift register unit further comprises a first node control transistor and a second capacitor; a gate electrode of the first node control transistor is coupled to the second electrode plate of the second capacitor; an orthographic projection of the first electrode plate of the second capacitor on the substrate is within an orthographic projection of the second electrode plate of the second capacitor on the substrate; the first electrode plate of the second capacitor is of an L shape; the first electrode plate of the second capacitor includes a second horizontal plate portion; an orthographic projection of the gate electrode of the first node control transistor on the substrate and an orthographic projection of the second horizontal plate portion on the substrate are arranged in a first direction.
a first electrode of the first node control transistor is coupled to a gate electrode the second node control transistor; a gate electrode of the first node control transistor is coupled to a second electrode plate of the second capacitor; the second electrode of the second node control transistor is coupled to a second electrode of the first node control transistor; the gate electrode of the second node control transistor is coupled to the second clock signal line; a first electrode of the second node control transistor is coupled to the third voltage signal line; a gate electrode of the input transistor is coupled to the gate electrode of the second node control transistor; a first electrode of the input transistor is coupled to the input signal end; a second electrode of the input transistor is coupled to the second electrode plate of the second capacitor; the gate electrode of the third node control transistor is coupled to the first clock signal line; a first electrode plate of the output capacitor is coupled to the first voltage signal line, and the second electrode plate of the output capacitor is coupled to a gate electrode of the output reset transistor; the second electrode plate of the second capacitor is coupled to a gate electrode of the output transistor, and a first electrode plate of the second capacitor is coupled to the first clock signal line” along with the other limitations in the claim.
Claim 27 is allowable over the prior art record since the cited references taken alone or in combination do not teach or suggest a method comprising “wherein a maximum distance in the second direction between an orthographic projection of the gate electrodes of the at least two transistors on the substrate and an orthographic projection of the first voltage signal line on the substrate is less than a first predetermined distance”.
Claim 29 is allowable over the prior art record since the cited references taken alone or in combination do not teach or suggest a method comprising “wherein the at least two transistors include a first capacitor connection transistor and a second capacitor connection transistor; the forming the first capacitor connection transistor and the second capacitor connection transistor include: forming an active layer of the first capacitor connection transistor and an active layer of the second capacitor connection transistor on the substrate; forming a first gate metal layer on a side of the active layer away from the substrate, and performing a patterning process on the first gate metal layer to form a gate electrode of the first capacitor connection transistor, a gate electrode of the second capacitor connection transistor and Page 14 of 19Preliminary Amendment for Docket No. BOE20374PCTUSa second electrode plate of the first capacitor, and the gate electrode of the first capacitor connection transistor and the gate electrode the second capacitor connection transistor are coupled to the second electrode plate of the first capacitor; doping a portion of the active layer that is not covered by the gate electrode of the first capacitor connection transistor and the gate electrode of the second capacitor connection transistor by using the gate electrode of the first capacitor connection transistor and the gate electrode of the second capacitor connection transistor as a mask, so that the portion of the active layer that is not covered by the gate electrode of the first capacitor connection transistor and the gate electrode of the second capacitor connection transistor is formed as a conductive portion, and another portion of the active layer that is covered by the gate electrodes is formed as a channel portion; the active layer of the first capacitor connection transistor includes a first one of first capacitor connection conductive portions, a first capacitor connection channel portion, and a second one of first capacitor connection conductive portions arranged in sequence along the first direction; the active layer of the second capacitor connection transistor includes a first one of seventh conductive portions, a seventh channel portion and a second one of seventh conductive portions arranged sequentially along the first direction; the first one of first capacitor connection conductive portions is used as a first electrode of the first capacitor connection transistor, the second one of first capacitor connection conductive portions is used as a second electrode of the first capacitor connection transistor; forming a second gate metal layer on a side of the first gate metal layer away from the active layer, and performing a patterning process on the second gate metal layer to form a first electrode plate of the first capacitor” along with the other limitations in the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627